Citation Nr: 0218057	
Decision Date: 12/13/02    Archive Date: 12/18/02

DOCKET NO.  02-08 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression. 

2.  Entitlement to service connection for arthritis of the 
lumbar spine. 

3.  Entitlement to service connection for arthritis of the 
left ankle.

4.  Entitlement to service connection for arthritis of the 
right ankle. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1972 to 
August 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma, which denied the 
benefits sought on appeal.  The veteran entered notice of 
disagreement with this decision in March 2002; the RO 
issued a statement of the case in April 2002; and the 
veteran entered a substantive appeal, on a VA Form 9, 
which was received in June 2002.  The veteran's motion to 
advance this case on the Board's docket was granted. 

The Board undertook additional development on the above 
stated issues of entitlement to service connection for a 
psychiatric disorder, including depression, arthritis of 
the lumbar spine, arthritis of the left ankle, and 
arthritis of the right ankle pursuant to authority granted 
by 38 C.F.R. § 19.9(a)(2) (2002).  That development has 
been completed, and the Board provide notice to the 
veteran of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
has been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claims addressed in 
this decision, obtained all relevant evidence designated 
by the veteran, and provided him VA medical examinations 
and medical opinions in order to assist him in 
substantiating his claims for VA compensation benefits; in 
light of the grant of service connection for arthritis of 
the lumbar spine, arthritis of the left ankle, and 
arthritis of the right ankle, there is no reasonable 
possibility that additional assistance would further aid 
in substantiating these claims. 

2.  The veteran's currently diagnosed dysthymic disorder 
was not chronic in service, was not continuous after 
service but was first demonstrated a number of years after 
separation from service, and is not otherwise related by 
the competent medical evidence to any injury or disease 
during the veteran's active duty service, including a 
situational reaction with depression during service in 
1972, complaints of depression in 1976, hypertension and 
hiatal hernia.

3.  The evidence for and against the claim for service 
connection for arthritis of the lumbar spine is in 
relative equipoise on the question of whether the 
veteran's currently diagnosed arthritis of the lumbar 
spine is etiologically related to his active duty service.

4.  The evidence for and against the claim for service 
connection for left ankle arthritis is in relative 
equipoise on the question of whether the veteran's 
currently diagnosed arthritis of the left ankle is 
etiologically related to his active duty service.

5.  The evidence for and against the claim for service 
connection for right ankle arthritis is in relative 
equipoise on the question of whether the veteran's 
currently diagnosed arthritis of the right ankle is 
etiologically related to the veteran's active duty 
service.


CONCLUSIONS OF LAW

1.  A dysthymic disorder was not incurred in or aggravated 
by service and is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310 (2002).

2.  With the resolution of reasonable doubt in the 
veteran's favor, arthritis of the lumbar spine was 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2002).

3.  With the resolution of reasonable doubt in the 
veteran's favor, arthritis of the left ankle was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2002).

4.  With the resolution of reasonable doubt in the 
veteran's favor, arthritis of the right ankle was incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim 
for VA benefits, including a medical opinion and notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary 
to substantiate the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the rating decision and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish service connection for depression, arthritis of 
the spine, and arthritis of the left and right ankles.  In 
an April 2001 letter, the RO advised the veteran of the 
Veterans Claims Assistance Act of 2000, advised the 
veteran to identify medical records for VA to request 
these records, and informed the veteran that in some cases 
nonmedical evidence was sufficient to document events 
leading to an injury.  This letter also informed the 
veteran that medical evidence was needed to show current 
disability and to relate the current disability to 
military service.  The April 2001 letter informed the 
veteran that VA would request private medical records and 
related evidence from government agencies and private 
physicians or agencies, and that VA may schedule a VA 
examination.  The Board finds that the RO has obtained, or 
made reasonable efforts to obtain, all records or other 
evidence that might be relevant to the appellant's claims.  
VA specifically advised the veteran that it was requesting 
VA psychiatric and orthopedic examinations to assist in 
development of his claims.  Thus, the veteran has been 
advised which portion of evidence is to be provided by him 
and which portion VA would attempt to obtain in accordance 
with 38 U.S.C.A. § 5103(a).  

II.  Service Connection

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) 
(2002).  For the showing of chronic disease in service, 
there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 
C.F.R. § 3.303(b) (2002).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002). 

Additionally, certain chronic diseases, including 
arthritis, may be presumed to have been incurred during 
service if manifest to a compensable degree within one 
year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309.  The nexus requirement may be 
satisfied by evidence that a chronic disease subject to 
presumptive service connection was manifest to a 
compensable degree within the prescribed period.  See 
Traut v. Brown, 6 Vet. App. 495, 497 (1994); Goodsell v. 
Brown, 5 Vet. App. 36, 43 (1993).  

A disability which is proximately due to or the result of 
another disease or injury for which service connection has 
been granted shall be considered a part of the original 
condition. When aggravation of a disease or injury for 
which service connection has not been granted is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the 
degree of disability, and no more, over and above the 
degree of disability existing prior to the aggravation.  
See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Service connection is currently in effect for hypertension 
and hiatal hernia.


A.  Depression

The veteran contends that his currently diagnosed 
depression is etiologically related to depression in 
service, that is, that depression in service was the 
"first manifestation" of his current depression.  The 
veteran's representative contends service connection for 
depression is warranted because the service medical 
records reflect that "the veteran was treated on several 
occasions for depression," depression continued after 
service separation, and the veteran was subsequently 
treated for depression after service separation.  

Service medical records reflect that in October 1972 the 
veteran experienced situational reaction with anxiety and 
depression.  In February 1976 the veteran complained of a 
run-down feeling and feeling depressed and that he had 
many things on his mind.  The impressions were the 
possible beginning of "VS" or possible anxiety, and 
depression.  At the service separation in July 1980, the 
veteran checked the block in the medical history to 
indicate that he had or had experienced depression or 
excessive worry, frequent trouble sleeping, and nervous 
trouble.  The service separation examination report 
reflects that the veteran was psychiatrically normal at 
service separation.  

A May 2000 VA ambulatory mental health clinic consultation 
report reflects that the veteran was treated for 
complaints of depression.  The veteran reported that he 
had resigned from his job following minor infractions and 
a company conspiracy.  The veteran reported that he had 
never been depressed in the past.  The resulting diagnoses 
included reaction disorder and to rule out dysthymic 
disorder.  A May 2000 VA psychiatry note reflects a 
diagnostic impression of depression, not otherwise 
specified.  

An April 2002 letter from Paula Reedy, A.R.N.P., reflects 
the opinion that the veteran "possibly" had complications 
from service-connected hypertension and hiatal hernia, and 
that the veteran was being treated for anxiety and 
depression due to these complications. 

An October 2002 VA psychiatric examination report reflects 
a diagnosis of dysthymic disorder.  The report notes the 
current Axis IV psychosocial stressors of the veteran's 
starting a new job out-of-state in a few weeks and his 
father's death two months prior.  The board certified 
examining VA psychiatrist offered the opinion that it was 
"NOT as likely as not that the veteran's current 
psychiatric diagnosis was etiologically related to any 
injury or disease during the veteran's service." 

After a review of all the evidence of record, the Board 
finds that the veteran's diagnosed dysthymic disorder was 
not chronic in service, was not continuous after service 
but was first demonstrated a number of years after 
separation from service, and is not otherwise related by 
the competent medical evidence to any injury or disease 
during the veteran's active duty service, including a 
situational reaction with depression during service in 
1972 and complaints of depression in 1976.   The service 
medical records reflect in-service symptomatology of 
depression on two occasions during the veteran's eight 
years of service, but do not demonstrate "chronic" 
depression during service.  While the veteran indicated at 
service separation that he then had or had experienced 
depression or excessive worry, frequent trouble sleeping, 
and nervous trouble, upon clinical evaluation at service 
separation in July 1980 the veteran was found to be 
psychiatrically normal.  

The first post-service evidence of depression is shown to 
be a number of years after separation from service, in May 
2000.  As such, there is no evidence of continuous 
symptoms of depression from service separation in 1980 to 
May 2000.  The Board finds that the normal clinical 
findings at service separation, coupled with the absence 
of any contemporary evidence in the record of complaints, 
treatment, or diagnosis for depression until May 2000, and 
the veteran's reported history (in May 2000) of never 
having been depressed in the past, outweigh any current 
assertion that symptoms of depression were continuous 
after service.  Moreover, the veteran's complaints in May 
2000 upon which the diagnosis of depression was based 
included then current stressful post-service events of his 
resignation from a job following minor infractions and his 
belief in a company conspiracy, rather than any history of 
in-service depression or continuous post-service 
depression.  

The veteran's currently diagnosed depression is not 
otherwise related by the competent medical evidence to any 
injury or disease during the veteran's active duty 
service, including a situational reaction with depression 
during service in 1972 or in 1976.  The Board finds that 
the weight of the medical opinion evidence is against the 
veteran's claim for service connection for depression.  

The April 2002 letter opinion from Paula Reedy, A.R.N.P., 
to the effect that the veteran "possibly" had 
complications from service-connected hypertension and 
hiatal hernia, and that the veteran was being treated for 
anxiety and depression due to these complications, is of 
no probative value.  The opinion that the veteran 
"possibly" had complications from service-connected 
disabilities does not constitute a probative medical 
opinion.  Considered in its full context, including the 
absence of explicit medical history, no indication of 
current examination, and no clinical findings, the nurse 
practitioner's statement lacks probative value because it 
is an opinion of mere possibility and not probability.  
See Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (a 
letter from a physician indicating that veteran's death 
"may or may not" have been averted if medical personnel 
could have effectively intubated the veteran was held to 
be speculative); Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (the United States Court of Appeals for 
Veterans Claims (Court) found evidence favorable to the 
veteran's claim that does little more than suggest a 
possibility that his illnesses might have been caused by 
service radiation exposure is insufficient to establish 
service connection); Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a physician's statement that the veteran may have 
been having some symptoms of multiple sclerosis for many 
years prior to the date of diagnosis also implied "may or 
may not" and was deemed speculative); Bloom v. West, 12 
Vet. App. 185 (1999) (the Court held that a physician's 
opinion that the veteran's time as a prisoner of war 
"could have" precipitated the initial development of a 
lung condition, by itself and unsupported and unexplained, 
was "purely speculative"); and Bostain v. West, 11 Vet. 
App. 124, 128 (1998) (the Court held that a physician's 
opinion that an unspecified preexisting service-related 
condition "may have" contributed to the veteran's death 
was too speculative to be new and material evidence).  

Even assuming, arguendo, that the April 2002 letter 
opinion from Paula Reedy, A.R.N.P., had any probative 
value, the Board finds that this opinion is far outweighed 
by the October 2002 VA board certified psychiatrist's 
medical opinion that it was "NOT as likely as not that the 
veteran's current psychiatric diagnosis was etiologically 
related to any injury or disease during the veteran's 
service."  In contrast to the private nurse practitioner's 
April 2002 opinion, the VA psychiatrist's October 2002 
opinion was based on an explicit medical history, review 
of the claims file, current examination, and specific 
clinical findings.  By his additional education and 
training in psychiatry, the VA psychiatrist's opinion is 
of more probative value than the private nurse 
practitioner's opinion.  

For these reasons, the Board finds that the veteran's 
depression was not incurred in or aggravated by service, 
to include as secondary to service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.310.  The Board has considered the 
doctrine of affording the veteran the benefit of any 
existing doubt with regard to the issue of entitlement to 
service connection for depression; however, as the 
preponderance of the evidence is against the veteran's 
claim for service connection for depression, the record 
does not demonstrate an approximate balance of positive 
and negative evidence as to warrant the resolution of this 
issue on that basis.  38 U.S.C.A. § 5107(b) (West Supp. 
2002); 38 C.F.R. § 3.102. 

B.  Arthritis of the Lumbar Spine

The veteran contends that the weight of the evidence is at 
least in equipoise on the question of whether his 
currently diagnosed arthritis of the lumbar spine is 
etiologically related to low back injury or disease in 
service.  

Service medical records reflect that in March 1973 the 
veteran was seen for a sore back on the right side as the 
result of lifting, with mild pain on straight leg raise 
and tenderness over the right paraspinous area from L1 to 
L3, but no tenderness over the vertebral spine.  The 
impression was muscle strain.  In August 1976 the veteran 
sustained a muscle strain of the low back while picking up 
a piano.  In February 1980, the veteran was seen for 
intermittent low back pain of one month duration, 
diagnosed as "chronic low back [illegible]."  The July 
1980 service separation examination report reflects a 
history of painful back since 1972 of unknown cause that 
had been treated with medications, rest, and heat.  In the 
Report of Medical History, the veteran checked the blocks 
to indicate that he had experienced or was experiencing 
swollen or painful joints and broken bones, arthritis, or 
recurrent back pain.  The last occurrence of back pain was 
indicated to have been February 1980.  The July 1980 
service separation examination was negative for any 
musculoskeletal abnormality or abnormality of the spine, 
and specifically found normal strength and range of motion 
of the lumbar spine.  

At a VA examination in 1981, the veteran reported a 
history of occasional low back soreness and stiffness with 
pain on prolonged lifting or walking, with onset in 
service in 1972.  A May 2000 VA treatment entry reflects a 
diagnosis of gout by history. 

A March 2001 letter from John Saidi, M.D., reflects 
complaints of low back pain and weakness, X-ray findings 
of degenerative changes in the lumbar spine, and an 
assessment of history of degenerative joint disease and 
gouty arthritis.  A May 2001 letter from Dr. Saidi 
reflects the veteran's complaints of low back pain and 
weakness, and that X-rays showed degenerative changes in 
the lumbar spine.  
Dr. Saidi offered the opinion that the veteran had trauma 
to his back "for a very long period of time and could have 
acquired these problems in the military which has 
progressed over many years." 

A December 2001 private medical record entry reflects 
complaints of low back pain for a long time, assessed as 
degenerative changes of the lumbar spine.  

An October 2002 VA orthopedic examination report reflects 
a diagnosis of degenerative joint disease of multiple 
joints with history of gout, based on X-ray findings.  The 
examining VA physician offered the opinion that it was 
likely that some of the veteran's low back pathology was 
"related to his history of back pain, which developed 
during his service in the Air Force."  The examiner 
further offered the opinion that he did not believe there 
was solid evidence that the veteran had spondylolysis in 
his lower lumbar spine.

After a review of the evidence of record, the Board finds 
that in this case the evidence for and against the claim 
for service connection for arthritis of the spine is in 
relative equipoise on the question of whether the 
veteran's currently diagnosed arthritis of the lumbar 
spine is etiologically related to his active duty service.  
The evidence weighing against the veteran's claim includes 
in-service diagnoses of low back strain rather than 
arthritis; negative clinical findings regarding the spine 
or arthritis at the service separation in July 1980; some 
evidence that the veteran's gout is associated with non-
service-connected diabetes mellitus; the absence of post-
service evidence of low back complaints or treatment from 
1981 to 2000; and qualification of the medical nexus 
opinions that the veteran "could have" (May 2001) acquired 
degenerative arthritis of the lumbar spine from in-service 
injuries, and that "some" of the veteran's low back 
pathology was "related to his history of back pain" 
(October 2002; emphasis added).  

The evidence weighing in favor of the veteran's claim 
includes evidence of in-service low back injuries or 
strain in 1973, 1976, and low back pain in 1980, with a 
history of painful back since 1972; an October 2002 VA 
orthopedic opinion that related at least some of the 
veteran's low back pathology to his back pain; post-
service histories of onset of low back pain in service in 
1972; a May 2001 private medical opinion that the veteran 
"could have acquired" back problems in service and that 
these back problems had "progressed over many years"; and 
an October 2002 VA orthopedist's opinion that it was 
likely that some of the veteran's low back pathology was 
"related to his history of back pain, which developed 
during his service." 

For these reasons, the Board finds that the evidence for 
and against the veteran's claim is in relative equipoise 
on the question of whether the currently diagnosed 
arthritis of the lumbar spine is etiologically related to 
his active duty service.  With the resolution of 
reasonable doubt in the veteran's favor, the Board 
therefore finds that service connection is warranted for 
arthritis of the lumbar spine.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309.  

C.  Arthritis of the Left and Right Ankles

The veteran contends that he now has degenerative 
arthritis of the ankles that is "possibly from continuous 
pressure standing on concrete floors in food service area" 
in service.  

Service medical records reflect that in April 1972 the 
veteran was seen for a "foot problem."  An entry that 
appears to be dated April 1972 reflects complaints of a 
sore right ankle as the result of a sprain two weeks 
prior.  Examination revealed good range of motion, no 
edema, and no disease.  The impression was right ankle 
sprain.  The July 1980 service separation examination 
noted no abnormalities of the feet, and specifically found 
normal strength and range of motion of the left ankle.  In 
the Report of Medical History, the veteran checked the 
blocks to indicate that he had experienced or was 
experiencing swollen or painful joints and broken bones, 
but indicated no history or complaints of "foot trouble."  
The history noted a fractured leg in childhood that 
resulted from a fall, and that the left ankle was 
symptomatic after running approximately 1/2 mile. 

Clinical records from a U.S. Air Force clinic reflect 
diagnosis and treatment for gout in 1996 and 1997, 
assessed as gout and a history of bilateral foot pain.  
Private X-rays of the ankle in January 1997 reflect post-
traumatic and arthritic change medial and lateral malleoli 
and talonavicular joint of the right and left ankle.  A 
December 1996 progress note from the Trinity Medical Group 
reflects a reported long history of gouty arthritis of the 
left foot and ankle, and an assessment of gouty arthritis 
of the left foot and ankle.  An April 1997 progress note 
from the Trinity Medical Group reflects a history of gouty 
arthritis and moderate to severe degenerative joint 
disease of both ankles, with complaints of recurring pain 
in both ankles with flare-ups of gouty arthritis.  The 
assessment was gouty arthritis with degenerative joint 
disease (of the ankles). 

VA outpatient treatment records reflect a diagnosis of 
acute gout of the right foot in May 2000, based on a 
history of degenerative joint disease of the right foot 
and recurrent gout, and clinical findings of swelling and 
redness of the first big toe and redness over the dorsal 
surface of the right foot.  X-rays of the feet in May 2000 
revealed evidence of calcaneal spur of the right foot and 
a calcaneal spur and degenerative changes of the 
metatarsophalangeal joint of the great toe and ankle of 
the left foot.  The interpretation of the X-ray report 
includes that degenerative changes of the left ankle joint 
"may at least partly be due to previous trauma," and that 
there was no significant abnormality of the right ankle.  

A September 2000 VA outpatient treatment entry reflects 
the veteran's report of ankle problems since military 
service.  The assessment was recurrent ankle pain with 
elevated uric acid that could be related to gout. 

A March 2001 letter from John Saidi, M.D., reflects 
complaints of ankle pain and weakness, X-ray findings of 
degenerative changes in the ankles, and an assessment of 
history of degenerative joint disease and gouty arthritis.  
A May 2001 letter from Dr. Saidi reflects the veteran's 
complaints of bilateral ankle pain, and that X-rays showed 
degenerative changes in the ankle joints.  Dr. Saidi 
offered the opinion that the veteran had trauma to his 
ankles "for a very long period of time and could have 
acquired these problems in the military which has 
progressed over many years." 

A December 2001 private medical record entry reflects 
complaints of pain in the ankles, feet, and toes, assessed 
as a history of arthritis.

An October 2002 VA orthopedic examination report reflects 
a diagnosis of degenerative joint disease of multiple 
joints with history of gout, based on X-ray findings.  The 
examining VA physician offered the opinion that the 
veteran "probably was having symptoms of gout during the 
period of time that he served in the Air Force," and that 
the "gout has definitely been the cause of his" ankle 
pain.  

After a review of the evidence of record, the Board finds 
that in this case the evidence for and against the claims 
for service connection for arthritis of the left ankle and 
right ankle are in relative equipoise on the question of 
whether the veteran's currently diagnosed arthritis of the 
left ankle and right ankle is etiologically related to his 
active duty service.  The evidence weighing against the 
veteran's claims includes a negative service separation 
examination (July 1980) for abnormalities of the feet; the 
veteran's specific denial at service separation of any 
history or complaints of foot problems; and no post-
service evidence of complaints, findings, or diagnosis of 
a left or right ankle disorder until many years after 
service in 1996.  

The evidence weighing in favor of the veteran's claims for 
service connection for left and right ankle arthritis 
includes evidence of in-service right ankle sprain and 
gout; the veteran's repeated post-service histories of 
gouty arthritis of the feet and ankles during medical 
treatment and examination since 1996; a May 2000 
interpretation of X-ray report that includes the opinion 
that degenerative changes of the left ankle joint "may at 
least partly be due to previous trauma"; the May 2001 
private physician opinion that the veteran's gouty 
arthritis was aggravated by service; and the October 2002 
VA orthopedic examiner's opinion that the veteran 
"probably was having symptoms of gout during" service 
which was the cause of his current ankle pain.  

For these reasons, the Board finds that the evidence for 
and against the veteran's claims for service connection 
for arthritis of the left and right ankles is in relative 
equipoise on the question of whether the currently 
diagnosed arthritis of the left and right ankles is 
etiologically related to his active duty service.  With 
the resolution of reasonable doubt in the veteran's favor, 
the Board therefore finds that service connection is 
warranted for arthritis of the left and right ankles.  38 
U.S.C.A. 
§§ 1110, 1112, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309.  


ORDER

An appeal for service connection for depression is denied. 

Service connection for arthritis of the lumbar spine is 
granted. 

Service connection for arthritis of the left ankle is 
granted. 

Service connection for arthritis of the right ankle is 
granted. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

